Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jean Elizabeth Kaufman appeals the district court’s order dismissing, after a bench trial, her civil action brought pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671-2680 (West 2006 & Supp.2014). The district court dismissed Kaufman’s complaint because it found that the United States had not waived its sovereign immunity to suit for the claims raised by Kaufman and, thus, that it lacked subject matter jurisdiction over Kaufman’s claims. We have reviewed the record and discern no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kaufman v. United States, No. 1:12-cv-00237, — F.Supp.3d -, 2015 WL 94551 (S.D.W.Va. Jan. 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.